Citation Nr: 0612955	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to February 21, 2001 
for the grant of service connection for cardiovascular 
disability now characterized as hypertrophic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to December 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Phoenix, Arizona Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for hypertrophic cardiomyopathy, rated 100 
percent, effective February 21, 2001.  The appeal is limited 
to the matter of the effective date of the award.  


FINDINGS OF FACT

1.  An unappealed November 2000 Board decision denied service 
connection for the veteran's cardiovascular disability, then 
characterized as congenital heart disease with aortic 
stenosis.  

2.  The next written communication from the veteran seeking 
to reopen a claim of service connection for cardiovascular 
disability (now characterized as hypertrophic cardiomyopathy) 
was received February 21, 2001.  


CONCLUSION OF LAW

An effective date prior to February 21, 2001, for the grant 
of service connection for hypertrophic cardiomyopathy is not 
warranted.  38 U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted above, the instant matter is a "downstream" issue 
following a grant of service connection.  The rating decision 
on appeal and a June 2003 statement of the case (SOC) 
explained the basis for the effective date assigned.  The SOC 
also outlined the legal criteria governing effective dates of 
awards.  An April 2004 letter from the RO specifically 
outlined what the evidence needed to show to substantiate the 
earlier effective date claim.  The letter also indicated that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  While the letter did not precede the decision 
on appeal (See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006), the veteran has had 
ample opportunity to respond.  He requested further 
explanation of the basis for the effective date assigned, and 
such explanation was provided (and the matter was 
readjudicated) in a July 2004 supplemental SOC (SSOC).  He 
has now received full actual notice of everything required 
pertaining to the matter at hand (i.e., the basis for the 
decision, the governing criteria, VA's and his 
responsibilities in obtaining evidence, and that he should 
submit everything pertinent), and has had ample opportunity 
to respond/supplement the record.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and further notice is not required (and would be 
pointless).  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the duty to assist, VA has obtained all identified 
records pertinent to the mater of the effective date.  
Development is complete to the extent possible; VA's duty to 
assist is also met.  It is noteworthy that the critical facts 
in this matter, i.e., that the Board denied service 
connection for cardiovascular disability in November 2000, 
and that the veteran next claim to reopen the claim seeking 
service connection for cardiovascular disability was received 
by VA on February 21, 2001 are not in dispute.  Thus, the law 
is dispositive, and it is not prejudicial to the veteran for 
the Board to proceed with appellate review.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

II.  Factual Background

The relevant facts in this matter are fairly straightforward, 
and do not appear to be in dispute.  In September 1970, the 
RO denied the veteran's claim for service connection for 
congenital heart disease with aortic stenosis.  In May 1987 
the Board denied the service connection for the disability 
(then characterized as a heart disorder).  In November 1999, 
the Board reopened the claim of service connection for 
cardiovascular (characterized as congenital heart disease 
with aortic stenosis) for which service connection was sought 
on the basis of aggravation; and in November 2000, the Board 
denied the claim on de novo review.  The veteran did not 
appeal this decision to the U.S. Court of Appeals for 
Veterans Claims.  

In a February 13, 2001 Report of Contact, it was noted that 
the veteran had indicated that he had new medical evidence 
pertaining to his previously denied claim.  He had apparently 
shown this information to an individual named Frank one week 
prior.  The RO advised the veteran to send in this evidence 
with a request to have his claim reopened.  The evidence was 
received by the RO on February 21, 2001 and reflected that 
the veteran had a new diagnosis of hypertrophic 
cardiomyopathy.  In a February 27, 2001 Deferred Rating 
Decision the RO noted that the veteran had a new diagnosis, 
requiring evaluation as a reopened claim.  The November 2002 
rating decision reviewed the claim seeking service connection 
for cardiovascular disability de novo, and granted service 
connection for hypertrophic cardiomyopathy, effective 
February 21, 2001, as previously indicated. 

In his November 2003 Form 9 the veteran contended that the 
effective date of his claim should be either June 1, 1999 
when a report by Dr. B (received on February 21, 2001) 
presented the diagnosis of hypertrophic cardiomyopathy or 
sometime in 1995 when he was seen by a Dr. S.

III.  Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).
Decisions of the Board are final based on the evidence of 
record at the time of the decision.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20. 1100.

An unappealed November 2000 decision by the Board denied 
service connection for the veteran's cardiovascular 
disability (then characterized as congenital heart disease 
with aortic stenosis).  That decision is final (See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100).  Reconsideration of 
the decision has not been sought, nor has a motion of clear 
and unmistakable error in the decision been filed.  
Accordingly, that decision is a bar to an effective date of 
award of service connection for the cardiovascular disability 
prior to the date of the decision.  

It is not in dispute that the next written communication from 
the veteran seeking service connection for his cardiovascular 
disability (characterized as hypertrophic cardiomyopathy 
based on evidence received along with the communication) was 
received on February 21, 2001.  Under the controlling law and 
regulations (outlined above), the award of compensation based 
on the reopened claim may be no earlier than that date.  
Thus, as a matter of law, the appeal seeking an effective 
date prior to February 21, 2001 for the grant of service 
connection for hypertrophic cardiomyopathy must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board acknowledges the veteran's accurate contention that 
symptoms of hypertrophic cardiomyopathy and a diagnosis of 
hypertrophic cardiomyopathy were found well before February 
21, 2001.  However, the only question before the Board at 
this time is whether subsequent to the November 2000 Board 
decision and prior to February 21, 2001 there was a 
communication from the veteran seeking to reopen the claim. 
There is nothing in the claims file received between the 
November 2000 Board decision and the February 21, 2001 
communication, which may be construed as a formal or informal 
claim seeking to reopen the claim of service connection for 
cardiovascular disability.  Indeed, the veteran does not 
allege he submitted an earlier application to reopen the 
claim. Consequently, there is no basis under law for granting 
an earlier effective date.  



ORDER

An effective date prior to February 21, 2001 for the grant of 
service connection for hypertrophic cardiomyopathy is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


